             Case MDL No. 3006 Document 16 Filed 05/13/21 Page 1 of 7




       BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT
                             LITIGATION

 In re Tasigna Product Liability Litigation                        MDL No. 3006

     REPLY BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO TRANSFER OF
                   ACTIONS PURSUANT TO 28 U.S.C. §1407

                                        INTRODUCTION

       Novartis cannot seem to get its story straight. It argues against centralization here because,

among other reasons, it claims that case specific issues dominate over common ones, and that

coordination will neither serve the convenience of the parties or result in a just and efficient

resolution of the cases. But just over two months ago, Novartis took the exact opposite position

when it moved a New Jersey state court to consolidate over 100 similar Tasigna products liability

cases, arguing that the commonality of the issues and the efficiencies created by coordinated

discovery warranted consolidation. See Ex. A, Novartis’s Br. in Supp. of Mot. to Consolidate filed

in the Superior Court of Morris County, New Jersey, at pp. 6-7.

       Novartis cannot have it both ways. It was correct the first time—consolidation and

coordination are in the best interests of the parties and the courts because of the overlapping

common issues and the convenience and efficiencies that centralization affords.              This is

particularly true given that it is now a certainty that over 100 cases pending in New Jersey will be

consolidated. Centralizing the federal cases is the only way to ensure an efficient coordination of

the global Tasigna products liability litigation.

       For these reasons, and the reasons discussed below, Plaintiff respectfully requests that his

motion to transfer under 28 U.S.C. § 1407 be granted.




                                                    1
             Case MDL No. 3006 Document 16 Filed 05/13/21 Page 2 of 7




                                           ARGUMENT

A.       Novartis Is Judicially Estopped from Opposing Centralization; at a Minimum, the
         Panel Should Disregard Its Indefensibly Inconsistent Position.

         Novartis’s inconsistencies between its present opposition and its prior motion to

consolidate are flagrant. In its New Jersey motion to consolidate, it claimed that consolidation was

appropriate because there were common issues of fact across all cases, including general causation

and Tasigna’s labeling and regulatory history. Ex. A, at p. 6. But now it opposes consolidation

because it claims that “case specific issues will dominate this litigation” and that “individual

issues… predominate over the common factual issues claimed by plaintiffs.” See Def.’s Br. at pp.

1, 14.

         Similarly, in its New Jersey motion, Novartis argued forcefully that consolidating the cases

in front of a single judge for discovery is both efficient and convenient:

         This would promote efficiency in the use of judicial resources as multiple judges
         would not have to hear and make rulings on the same issues. This would also
         promote convenience for the parties where there may be issues that can be resolved
         in a single instance, rather than multiple times in multiple cases.

See Ex. A, at p. 7. But here, Novartis argues that “centralization will not serve the convenience of

the parties and witnesses and is unlikely to result in just and efficient conduct of the litigation.”

Def.’s Br. at p. 11.

         These positions cannot be squared and show that Novartis is willing to take any position,

no matter how inconsistent with prior ones, to gain what it perceives as a tactical advantage. In

New Jersey, Novartis moved to consolidate in Morris County and used that attempted

consolidation effort as its primary argument against plaintiffs’ application for a multi-county

litigation (“MCL”) designation and transfer under the applicable New Jersey rules. See Ex. B,

Novartis’s opposition to application for a New Jersey MCL designation. For some reason,




                                                  2
            Case MDL No. 3006 Document 16 Filed 05/13/21 Page 3 of 7




Novartis saw a disadvantage to having the cases transferred to a different county under the MCL

procedures, as opposed to remaining in Morris County. Here, however, Novartis deems it

advantageous to litigate the federal cases in a fragmented, piecemeal fashion, and thus has taken

an irreconcilable position against consolidation.

       Novartis’s current posture fails for several reasons. First, Novartis is barred by the doctrine

of judicial estoppel from opposing consolidation based on arguments inconsistent with its prior

motion to consolidate. The “doctrine of judicial estoppel prevents a party from asserting a claim

in a legal proceeding that is inconsistent with a claim taken by that party in a previous

proceeding.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001). Its “purpose is to protect

the integrity of the judicial process by prohibiting parties from deliberately changing positions

according to the exigencies of the moment.” Id. at 749-50.

       The U.S. Supreme Court has stated that there is no specific set of circumstances or

requirements to invoke the doctrine of judicial estoppel: “Courts have observed that the

circumstances under which judicial estoppel may appropriately be invoked are probably not

reducible to any general formulation of principle.” Id. at 750 (internal quotations and citations

omitted). Factors that “typically inform the decision whether to apply the doctrine in a particular

case include whether a party’s later position [is] clearly inconsistent with its earlier position”;

“whether the party has succeeded in persuading a court to accept that party's earlier position, so

that judicial acceptance of an inconsistent position in a later proceeding would create the

perception that either the first or the second court was misled”; and “whether the party seeking to

assert an inconsistent position would derive an unfair advantage or impose an unfair detriment on

the opposing party if not estopped.” Id. (citations and internal quotations omitted). The Court

emphasized that by enumerating these factors, it did “not establish inflexible prerequisites or an




                                                    3
             Case MDL No. 3006 Document 16 Filed 05/13/21 Page 4 of 7




exhaustive   formula     for   determining   the       applicability   of judicial estoppel.   Additional

considerations may inform the doctrine's application in specific factual contexts.” Id.at 751.

       Novartis’s overt gamesmanship here is precisely the type of conduct that judicial estoppel

was designed to prevent. Novartis took the position of consolidation in New Jersey to secure an

advantage—ostensibly to keep the cases in Morris County and outside of the New Jersey MCL

process. But in the federal actions, Novartis believes it to be advantageous to litigate the cases in

a fragmented fashion, and has thus taken an inconsistent position. Novartis has, at a minimum,

created the appearance that the New Jersey court and/or the Panel have been misled, and is doing

so to gain an unfair advantage that is detrimental to all Plaintiffs. The court should apply the

doctrine of judicial estoppel to prevent this inequitable conduct.

       Second, even if the doctrine of judicial estoppel does not conclusively bar Novartis’s

current inconsistent position, the Panel should disregard Novartis’s disingenuous arguments

against centralization as the hollow words of gamesmanship that they are. Novartis was absolutely

correct when it argued in New Jersey state court that consolidation was appropriate because of the

common issues of fact, and the efficiencies and conveniences that consolidation affords the parties

and the court. Its words to the contrary now are the empty rhetoric of an overzealous advocate and

should be disregarded.

B.     Centralization Is Particularly Appropriate Given the Now Certainty of Consolidation
       in New Jersey.

       Novartis’s motion to consolidate the New Jersey state court cases was recently heard and

decided. The court held that it “agree[d] with Novartis that in the interest of judicial efficiency

and fairness in the use of judicial resources, consolidation would be appropriate.” See Ex. C, Order

dated May 3, 2021, at p. 3. The court, however, denied the motion without prejudice because

“[t]here is a probability that the MCL will granted, which would neutralize any consolidation



                                                   4
            Case MDL No. 3006 Document 16 Filed 05/13/21 Page 5 of 7




order.” Id. (emphasis added). In the event that the MCL application is denied, the court held that

the parties may submit a consent order for consolidation, or alternatively, refile a motion for

consolidation on an expedited basis without the need for further submissions. Id. at p. 4. This

means that in the near future over 100 Tasigna cases will be consolidated in New Jersey in some

fashion.

       This fact makes the case for consolidation here all the more compelling. In managing mass

tort litigation such as this, “[c]ooperation among state and federal judges is not only advised,

it is advised often.” Dunlavey v. Takeda Pharms. Am., Inc., 2012 WL 3715456, at *2 (W.D. La.

2012) (emphasis in original). Indeed, “federal judges should communicate personally with state

court judges who have a significant number of cases in order to discuss mutual concerns and

suggestions.” Id. (citing the Manual for Complex Litigation (Fourth) (the “Manual”) § 20.311

(2004)). Thus, state and federal courts in mass tort actions have successfully coordinated on a

variety of issues, including “aggregation and consolidation decisions, pretrial motions and

hearings, pretrial discovery, settlement, and trial.” Id. (citing the Manual, at § 20.314) (internal

quotations omitted).

       This important goal of federal and state coordination cannot be fully realized without first

centralizing the federal cases. With consolidation of the New Jersey cases imminent, it would be

a missed opportunity for the parties and the affected federal courts to maximize the efficiencies of

a global coordination if the current application is denied and litigation of the current and future

federal cases remains fragmented across various federal districts and judges.

       Novartis argues that coordination is not necessary because the various plaintiffs are

represented by one of three firms (Elias LLC, Onder Law, or Parker Waichman LLP). The cases

they cite, however, are inapposite, because none of those cases involve a situation where over 100




                                                 5
             Case MDL No. 3006 Document 16 Filed 05/13/21 Page 6 of 7




parallel state court cases were consolidated before a single state judge. As Novartis concedes, “the

Panel makes each of its decisions based on the circumstances presented by a particular litigation

at the time.” See Def.’s Br. at p. 10 (citing In re Covidien Hernia Mesh Prods. Liab. Litig., 481 F.

Supp. 3d 1348, 1349 (J.P.M.L. 2020)).          We agree.     Given the forthcoming New Jersey

coordination, the circumstances presented by this litigation at this time warrant centralization of

the federal cases.

C.     Novartis Exaggerates the Results of the Parties’ Efforts at Informal Coordination.

       In its response, Novartis grossly inflates the results of the parties’ efforts at informal

coordination. The fact that the parties were able to reach agreement on a couple of foundational

orders and that Novartis has been able to obtain Plaintiffs’ medical records does not change the

fact that little has been accomplished in the approximately 14 months since the first case was filed.

Further, Novartis’s slew of unilateral productions of limited documents made in the weeks before

it filed its opposition does not change the fact that the only meaningful document production it has

made to date was a re-production of documents from two cases which were previously resolved—

documents which do not cover much of the relevant time period for the majority of Plaintiffs.

Finally, the fact that Novartis has insisted on moving forward with fact depositions, in the face of

opposition by Plaintiffs, only further supports the need for centralization.

       The simple fact is that consolidation and establishment of a global discovery schedule is

the best remedy to move these cases towards resolution. We agree with Novartis’ sentiment

expressed in its New Jersey motion to consolidate that “…consolidation would allow the parties

to continue to efficiently capitalize on the significant progress made to date.” See Ex. A. at p. 7.




                                                  6
             Case MDL No. 3006 Document 16 Filed 05/13/21 Page 7 of 7




D.     Southern District of Illinois Remains the Best Suited Forum for Transfer.

       For the reasons stated in our opening brief, the best suited forum for transfer is the Southern

District of Illinois, given its central location, proximity to two of the three law firms representing

the majority of the plaintiffs in this action, and experience with mass tort MDL’s such as this.

Alternatively, Plaintiff agrees with the other interested Plaintiffs that New Jersey is a suitable

second choice given the consolidation of the New Jersey state cases. See Br. of Interested Plaintiffs

(Doc. No. 10), at pp. 7-8. The Middle District of Florida requested by Novartis, however, is not

the most suitable forum. It is not centrally located, is not close to any of the lead counsel in these

cases (who reside in St. Louis, Missouri and Port Washington, New York for the Plaintiffs, and

Washington DC for Novartis), and, other than being the home district of three of the 18 federal

Plaintiffs, has no nexus to the litigation as whole.

                                          CONCLUSION

       For these reasons, Plaintiff respectfully request that its motion to transfer under 28 U.S.C.

§ 1407 be granted in full.



Dated: May 13, 2021                            Respectfully Submitted,

                                               /s/ Richard M. Elias
                                               Richard M. Elias
                                               ELIAS LLC
                                               231 S. Bemiston Ave, Suite 800
                                               St. Louis, MO 63105
                                               P: 314-391-6820
                                               relias@eliasllc.com




                                                  7
